                      APPENDIX 3




Case 3:17-cv-00652-KDB-DSC Document 71-13 Filed 06/14/19 Page 1 of 3
Demographics

                                     S1 What is your sex?

                                                     Frequency        Percent
                   Valid    Male                           204            31.1
                            Female                         451            68.9
                            Total                          655           100.0


                           S2 In which category does your age fall?

                                                                          Cumulative
                                              Frequency     Percent        Percent
           Valid   Age 18 to 30                      35          5.3              5.3
                   Age 31 to 45                     146         22.3            27.6
                   Age 46 to 60                     320         48.9            76.5
                   Age 61 and older                 154         23.5           100.0
                   Total                            655        100.0




    Case 3:17-cv-00652-KDB-DSC Document 71-13 Filed 06/14/19 Page 2 of 3
                   S3 In what state do you currently reside?

                                                Frequency      Percent
           Valid   Alabama                              6            .9
                   Alaska                               1            .2
                   Arizona                             12           1.8
                   Arkansas                             3            .5
                   California                          57           8.7
                   Colorado                             4            .6
                   Connecticut                          8           1.2
                   Delaware                             4            .6
                   District of Columbia                 2            .3
                   Florida                             57           8.7
                   Georgia                             19           2.9
                   Hawaii                               3            .5
                   Idaho                                5            .8
                   Illinois                            20           3.1
                   Indiana                             13           2.0
                   Iowa                                 1            .2
                   Kansas                               2            .3
                   Kentucky                            12           1.8
                   Louisiana                            6            .9
                   Maine                                4            .6
                   Maryland                            11           1.7
                   Massachusetts                       17           2.6
                   Michigan                            22           3.4
                   Minnesota                           11           1.7
                   Mississippi                          4            .6
                   Missouri                            17           2.6
                   Nebraska                             6            .9
                   Nevada                               6            .9
                   New Hampshire                        2            .3
                   New Jersey                          27           4.1
                   New Mexico                           1            .2
                   New York                            53           8.1
                   North Carolina                      29           4.4
                   North Dakota                         1            .2
                   Ohio                                31           4.7
                   Oklahoma                             4            .6
                   Oregon                               8           1.2
                   Pennsylvania                        45           6.9
                   Rhode Island                         3            .5
                   South Carolina                       7           1.1
                   Tennessee                           19           2.9
                   Texas                               30           4.6
                   Utah                                 3            .5
                   Vermont                              2            .3
                   Virginia                            18           2.7
                   Washington                          11           1.7
                   West Virginia                        9           1.4
                   Wisconsin                           18           2.7
                   Wyoming                              1            .2
                   Total                              655         100.0




Case 3:17-cv-00652-KDB-DSC Document 71-13 Filed 06/14/19 Page 3 of 3
